El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La nueva carretera de San Juan a Bayamón al llegar a esta última ciudad sube considerablemente y hace una curva, según alega el apelante a un ángulo de 90°. Esta pendiente empieza antes de entrar al pueblo y continúa hasta la plaza. *921Al llegar al pueblo la carretera se conoce por calle del Dr. Veve. A mediado de la curva y antes de llegar a la plaza la calle del Dr. Veve está cruzada por la del Dr. Barbosa. El día 7 de abril de 1919, a eso de las 5 de la tarde, el ape-lante ParMrurst iba guiando un carro “Maxwell” en su viaje de San Juan para su casa más allá de Bayamón. Un truck bajaba por la calle del Dr. Barbosa en dirección sur y el apelante iba en dirección Oeste, y la prueba, que no lia sido refutada, demuestra que con el fin de evitar él un choque con el truck en la intersección de las dos calles viró el carro rá-pidamente bacia la derecha y pasó sobre la cuneta al lado más allá de la calle del Dr. Barbosa, atrapillando a una seño-rita contra la pared, ocasionándole lesiones en su pierna a consecuencia de lo cual falleció ésta. Este caso es por con-siguiente un proceso por homicidio involuntario. El acusado fué declarado culpable y apeló.
El primer fundamento de error es el de la insuficiencia de la acusación. El fiscal sostiene que como una excepción perentoria a la acusación fué formulada solamente después que el caso había sido llamado a juicio, por esa razón .la juris-prudencia sentada en el caso de El Pueblo v. París, 25 D. P. R. 111 y los casos que lo siguieron son de aplicación en tanto la acusación no determina un delito público. El presente caso ha de distinguirse del de El Pueblo v. París porque en éste el acusado solicitó y obtuvo de la corte permiso para formular una excepción perentoria. La excepción perentoria alegaba no solamente que la acusación no determinaba un delito pú-blico, sino que imputaba más de un delito y que no exponía los hechos como lo exigen los varios apartados de los artícu-los 71 y 75 del Código de Enjuiciamiento Criminal.
El alegato se limita a discutir la suficiencia de los hechos alegados para constituir un delito público y nuestra revisión se limitará a la misma cuestión.
La acusación sustancialmente es como sigue:
‘ ‘ El citado Wilber P. ParMrurst allá por el día 7 de abril de 1919 *922y en el pueblo de Bayamón, que forma parte del distrito judicial de San Juan, y en ocasión de guiar un automóvil sin usar la debida prudencia y circunspección, en forma ilegal arrolló con dicho auto-móvil a la señorita Josefa Rodríguez, causándole fuertes contusiones .que le ocasionaron la muerte a las pocas horas.”
El razonamiento del apelante es en efecto, que como la alegada negligencia podría haberse ocasionado de varios mo-dos no existe tal alegación del delito público exigido por los artículos citados del Código de Enjuiciamiento Criminal y que cuando un estatuto es muy general en sus términos es necesaria una .especificación, o su equivalente. United States v. Cruikshank, 92 U. S. 542; United States v. Peter, 56 Fed. Rep. 99; United States v. Holtshauer, 40 Fed. 46; Ainsworth v. United States, 1 App. Cas., D. C. 518 y otros casos. En el caso de El Pueblo v. Moreno, 28 D. P. R. 104, estuvimos dispuestos a creer que el defecto de serlo, era uno de forma que podía subsanarse por un pliego de’ particulares: Los casos en particular que sostienen la teoría del Gobierno son los de Smith v. State, 115 N. E. (Ind.) 943; Reams v. State, 100 S. E. (Ga.) 230; State v. Sartino, 115 S. W. Mo. 1015.
Sin embargo, no dejamos de tener algunas dudas, y como tenemos pendiente otro caso en el que está envuelta la misma cuestión y puesto qne la sentencia ha de ser revocada por otros fundamentos, sugerimos que el fiscal enmiende la acu-sación para conformarla a la prueba que pretende ofrecer en el juicio. En general si el Gobierno conoce la naturaleza particular de la prueba de negligencia en que pretende fun-darse sería mucho mejor práctica, por así decirlo, expre-sarlo en la acusación, o estar preparado para suministrar al acusado los pormenores antes del comienzo del juicio.
En realidad de verdad el acusado efectivamente solicitó un pliego de particulares pero lo hizo demasiado tarde y sin hacer una suficiente demostración para que podamos decir que la corte sentenciadora cometió abuso de discreción al no' conceder la solicitud. Después de haber obtenido el acusado *923permiso y formulada una excepción perentoria, la corte la desestimó. Entonces sin permiso específico para ello el acu-sado presentó primero una moción para un pliego de parti-culares. La regla es que una solicitud para un pliego de particulares debe presentarse antes del juicio. Las razones son muchas y se indican en el caso de El Pueblo v. París, supra. Algunas de las reglas que regulan la aplicación de un pliego de particulares se expresan en los siguientes casos. Notas a los casos State v. Lewis, Ann. Cases 1913 A. 1208; Commonwealth v. Wakeling, 120 N. E. 209.
En el juicio del caso, el jefe de la policía y otro testigo prestaron declaración tendente a demostrar que los frenos del carro del acusado estaban en malas condiciones. A todas las tentativas para probar la condición del carro al momento del accidente el acusado formuló objeción y tomó excepción. Aparentemente el jefe de la policía y un testigo perito hi-cieron un pequeño examen de los frenos moviéndolos hacia atrás y hacia adelante, o algo así y pronunciaron entonces veredicto de que los frenos estaban en mala condición, pero no consta que probaran el aparato y en cambio, el acusado y sus peritos declararon de modo muy terminante que el carro estaba en la misma condición que tenía el olía del acci-dente y que los frenos funcionaron bien, aunque era un carro viejo que había estado en _ uso por espacio de cinco años. Dejando a un lado la cuestión de si la condición no satis-factoria de los frenos fué o no probada, convenimos con el apelante en que' toda la prueba, respecto a los frenos fué indebidamente admitida. La alegación en la acusación era que él guiaba o manejaba su carro de tal manera que causó la muerte de una señorita. El acusado no fué advertido por la acusación de que había de ser juzgado sobre la condición defectuosa del carro, aunque este supuesto hecho era cono-cido por el fiscal. El manejo de un carro es una cosa, su condición defectuosa otra, y el acusado debió haber sido ad-vertido que había de afrontar el cargo de que sus frenos *924no funcionaban. En nn juicio criminal es necesario que se planteen cuestiones (issioes) como en otros juicios y el Go-bierno debe circunscribirse a las cuestiones reseñadas o noti-ficar al acusado de otras las cuestiones.
La prueba en cuanto a la condición defectuosa de los frenos podría haber sido pertinente a la cuestión de negli-gencia en relación con la velocidad de acuerdo con las cir-cumstancias y la acusación o pliego de particulares advirtió al acusado de la intención de probar esto, pero como hemos probado esta notificación no fué hecha y bajo una acusación en que se imputa el manejo negligente de una máquina, sin más, la admisión de tal prueba fué un error perjudicial.
El apelante alegó también haberse cometido error al so-meterse el caso al jurado, pero en cuanto a esto estamos con-vencidos de que el apelante se había equivocado. Un número bastante grande de testigos declararon que el acusado subía la pendiente a una velocidad indebida. Uno de los testigos dijo que el acusado iba a una velocidad de cuarenta millas por hora. Aunque este testigo puede estar y probablemente está equivocado, era prueba para someterse al jurado. Uno o dos de los testigos manifiestan que la velocidad era exa-gerada, o que el acusado iba bastante ligero. En un acci-dente ordinario o caso de homicidio es imposible que los tes-tigos suministren un detalle exacto de la velocidad. Hace mucho tiempo, en el caso de Davis v. Mann, 10 M. & W. 546, se consideró que la palabra “smartish” significaba “ demasiado rápido.” Véanse nuestras decisiones en los casos de El Pueblo v. Blandford, 23 D. P. R. 625; El Pueblo v. Astacio, 23 D. P. R. 842, y El Pueblo v. Gregorio Torres, 28 D. P. R. 110. El acusado hizo un relato circunstancial de la necesi-dad que tuvo para evitar el choque con el truck, de aumentar la velocidad y que al dar velocidad chocó con un poste de telégrafo, se desvió, chocando con la pared, y por tanto que fué un accidente inevitable. El fiscal alega que si el acusado subía la cuesta en dirección a la ciudad a una velocidad mo-*925derada debió haber podido parar el carro. El acusado in-siste en qne iba a nna velocidad moderada y presentó testi-gos tendentes a establecer el hecho de qne el carro no podía ir a la velocidad exageracla qne refirieron los testigos del Gobierno. Estas y otras cosas deben ser resueltas por el jurado sin confundir otras cuestiones como la de la condi-ción de los frenos.
El apelante alegó también haberse cometido error en el interrogatorio del Jefe de la Policía Fernández Quiñones. Este último declaró que estaba llegando a Bayamón el día del accidente y como a un kilómetro de distancia el acusado pasó a gran velocidad. A la pregunta y contestación en cuanto a esta velocidad antes de llegar a Bayamón el acu-sado se opuso y tomó excepción. Fué ciertamente erróneo y perjudicial el admitir esta prueba. La velocidad que lleva un automóvil a media manzana de distancia por lo general no es -una señal de la velocidad a que puede ir un automóvil en el sitio del accidente. El sitio descrito por el Jefe de la Policía como ha declarado y aparece de las fotografías sería en una parte fuera .del pueblo y donde el que maneja un carro tiene el derecho a emplear mayor velocidad. El efecto en el jurado sería darles la idea de que este acusado estaba muy aprisa todo el tiempo y era un error perjudicial. Para dar una referencia específica, la siguiente cita del tomo 22 de Corpus Juris, página 750, es aplicable, a saber:
“La prueba de que uu hecho o suceso existió o uo, o tuvo lugar en determinado tiempo, no es admisible para demostrar que otro hecho o suceso existió o no u ocurrió en otra fecha, a menos que los dos hechos o sucesos estén relacionados en algún modo especial que indique su pertinencia fuera de la mera semejanza en ciertos parti-culares. 5 ’
El acusado declaró bajo juramento que tenía cuatro hijos de distintas edades y una esposa. Era una prueba inmate-rial y pudo haber sido presentada para ganarse la simpatía del jurado, pero ninguna objeción fué formulada a la misma, *926Subsiguientemente, en el examen de repreguntas el fiscal pre-guntó: “¿Vive usted abora con su esposa?” Se bizo obje-ción a esta pregunta pero la corte admitió la contestación. Esto constituyó error. Someter una cuestión de una contro-versia respecto a las relaciones domésticas del acusado no era sino confundir las cuestiones y fué enteramente colateral. Posteriormente se preguntó al acusado por qué no vivía con su esposa, pero la corte excluyó la pregunta. Si este fuera el único error en el caso quizás no lo consideraríamos per-judicial.
Aunque no fué directamente motivo de excepción, se per-mitió al Jefe de la Policía declarar que llegaron a su cono-cimiento becbos que le obligaron a practicar el arresto del acusado. Esto fué una prueba enteramente inmaterial y nada tenía que ver con el caso. Era más o menos dar indirecta-mente la opinión del testigo respecto a la culpabilidad del acusado puesto que el funcionario dijo que babía becbo una investigación y arrestado al acusado. El interrogatorio de funcionarios de policía y otros debe limitarse a los becbos esenciales a la cuestión que son conocidos por ellos o admi-siones o confesiones del acusado. El Pueblo v. Valle, re-suelto en junio 2, 1921, (pág. 555).
Hubo también una moción para un nuevo juicio. Aunque los affidavits sobre la alegada prueba descubierta nuevamente no eran tan claros como podrían baber sido era patente que el acusado con anterioridad al juicio no pudo encontrar ninguna prueba para contradecir al conductor del truck y que descubrió alguna tendente a ese fin después del juicio. Este conductor del truck declaró que detuvo su máquina antes de llegar a la calle del Dr. Yeve y baria aparecer que el acusado con el camino libre de obstáculo deliberadamente cambió la dirección, se metió en la acera y agolpeó a la joven. Si el fiscal no pretende basarse en un freno defectuoso en-mendando su acusación en este particular y no tiene otra prueba que la presentada en el juicio, la cuestión que ba de *927someterse al jurado sería si la velocidad del acusado fue tan negligente que es la cansa próxima del accidente qne cansó la muerte.
La sentencia apelada debe ser revocada, debiendo devol-verse el caso para la celebración de un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.